DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/17/2020.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-18 are drawn to an apparatus/system, Claim 19 is drawn to a method, and Claim 20 is drawn to an art of manufacturer and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for medical image analysis and directing notifications. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process for contacting a medical personal for attending a detected health condition for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
Under step 2A, prong 1, the limitations of independent Claims 1 and 18, recite the steps for: 
“detect[ing] a specific illness or injury from the medical image;
obtain[ing] medical worker information including contact information and an attendance status for at least one medical worker related to the detected illness or injury;
notify[ing] the medical worker information along with a detection result of the illness or injury

Claims 19 and 20 recite similar limitations in claim 1 and includes:
“obtain[ing] a medical image taken from a patient;
These limitations, as drafted, given the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing person behavior and interactions including following instructions), thus, an abstract idea, but for the recitation of generic computer components. That is, other than the a non - transitory computer-readable memory, processor, memory, imaging unit, the claimed invention amounts to performance of the limitations of a method of organizing human activity, of managing personal behavior and interactions to provide a recommendation to a patient. For example, but for the non - transitory computer readable memory, processor, memory, imaging unit, these claims encompass a person manually to analyze medical imaging, manually identify urgency and alert a medical professional, based on his/her attributes, for notifying a detected medical condition. These limitations are examples of a user manually following rules or instructions to perform the steps of the claimed invention, which constitutes Certain Methods of Organizing Human Activity. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the process are deemed "additional elements," and will be discussed in further detail below. 

Under step 2A, prong 2, this judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, linking the abstract idea to a particular technological environment, and insignificant, extra-solution activity. In particular, the independent claims recite additional elements such as “a non - transitory computer-readable memory, processor, memory, imaging unit” that is/are disclosed at a high - level of generality and includes known hardware components that implements the identified abstract idea, (see, Applicant, 0017-0018, 0013). This recitation of additional elements, is merely implemented as a tool such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, para 04) such that no meaningful limits on practicing the abstract idea are introduced As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

Under step 2B, the claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor, memory, imaging unit) (see, Applicant, 0025, 0081).; and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing/ detecting, and transmitting/notifying). The generic computing elements (imaging unit, processor, memory, non-transitory computer-readable medium) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.").

Dependent Claims 2-17 include all of the limitations of claim(s) 1, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claim 2, 5-6, 14, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to perform the claim limitation steps but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claim 3-4, 7-13, and 15-17 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to perform the claim limitation steps but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “processing apparatus, processor, ordering system, medical information system, network, mobile terminal, mail service system, broadcast system, line” that implements the identified abstract idea. The additional element has been interpreted to be a memory disclosed at a high - level of generality such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Accordingly, looking at the claim as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application. Thus, the judicial exceptions recited in the claims is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment and the generic computer components merely perform generic computer functions. The generic computing elements is a known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as gathering or receiving data over a network and performing repetitive operation1, (See, MPEP §2016.05(d)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa et al. (US 2020/0075144 A1– “Nakatsugawa”) in view of Ohara (US 2020/0304582 A1) 
Regarding Claim 1, Nakatsugawa teaches an information processing apparatus, comprising:
at least one processor; and
at least one memory storing a program which, when executed by the processor (Nakatsugawa [0047], [0089]), causes the information processing apparatus to:
detect a specific illness or injury from a medical image taken from a patient Nakatsugawa discloses a unit that analyzes a patient image and specifies a medical condition [detect a specific illness or injury] and determines the degree of importance of a medical condition (Nakatsugawa: [0013]-[0014], [0037], [0053], [0073])
notify the medical worker information along with a detection result of the illness or injury Nakatsugawa discloses based on the degree of importance of a medical condition, a delivery destination is decided and an alert is to check the abnormality and the analysis results of the image (Nakatsugawa: [0015]-[0016], [0053], [0063], [0066]).
Nakatsugawa discloses obtaining medical worker information related to the detected illness such as a requesting doctor or interpretation doctor regarding a detected abnormality [0063], however Nakatsugawa does not expressly discloses contact information and attending status.
Ohara teaches 
obtain medical worker information including contact information and an attendance status for at least one medical worker related to the detected illness or injury;
Ohara discloses obtaining a medical worker attendance status to include working status, location (e.g. present in OR, ICU, etc.), and contact information (e.g. name, email, contact number, extension, etc.) (Ohara: [Fig. 19, 21], [0141], [0144], [0146], [0148]).
Nakatsugawa discloses detecting an abnormality from a patient image and notifying a concerned medical staff however does not expressly discloses the information needed such as contact and attendance of the concerned medical staff. Ohara discloses obtaining and updating medical staff information such as location attendance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakatsugawa to incorporate obtaining contact and attendance information of a medical worker, as taught by Ohara which may help contacting a medical staff easy (Ohara: [0006]).

Regarding Claim 2, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, wherein the at least one medical worker related to the detected illness or injury is an attending doctor who has given an instruction to take the medical image, a radiologist who interprets the medical image, or a surgeon who performs surgery to the detected illness or injury Nakatsugawa discloses a detected medical condition or abnormality and determines importance of urgent response to an interpretation of an interpretation doctor, attending doctor who sent the request for diagnosis, radiology radiologist [radiologist], surgery department doctor [surgeon] (Nakatsugawa: [0016], [0036], [0053], [0063], [0066], [0073]).

Regarding Claim 3, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, wherein the program causes the information processing apparatus to set a contact priority for each of the at least one medical worker depending on a title and the attendance status of the at least one medical worker Nakatsugawa discloses a contact priority by the system when a medical abnormality is determined, a priority is provided as such to attending doctor in charge [title] who requested the examination and next in priority is provided to an interpreting doctor [title] and the system determines who is the requesting doctor in charge [attendance] (Nakatsugawa: [0063], [0068], [0081])
wherein notifying the medical worker information comprises notifying the medical worker information about a medical worker with the priority which satisfies a criteria Nakatsugawa discloses a notification priority based on importance of medical imaging abnormality finding (e.g. high) where although an interpretation doctor overlooks the finding, the priority is provided attending doctor in charge based on requesting the medical imaging (Nakatsugawa: [0063], [0081]).
Nakatsugawa however does not expressly discloses attendance status of a medical worker. Ohara discloses obtaining a medical worker attendance status (e.g. present in OR, ICU, etc.) and information that includes, name, email, contact number, etc. (Ohara: [Fig. 21], [0141], [0144], [0146]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
 
Regarding Claim 4, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, wherein the program causes the information processing apparatus to set a contact priority for each of the at least one medical worker depending on a title, the attendance status, and the obtained contact information of the at least one medical worker Nakatsugawa discloses a contact priority by the system when a medical abnormality is determined, a priority is provided as such to attending doctor in charge [title] who requested the examination and next in priority is provided to an interpreting doctor [title] where the system determines who is the requesting doctor in charge [attendance] (Nakatsugawa: [0063], [0068], [0081])
wherein notifying the medical worker information comprises notifying the medical worker information about a medical worker with the priority which satisfies a criteria Nakatsugawa discloses a notification priority based on importance of medical imaging abnormality finding (e.g. high) where although an interpretation doctor overlooks the finding, the priority is provided attending doctor in charge based on requesting the medical imaging (Nakatsugawa: [0063], [0081]).
Nakatsugawa however does not expressly discloses attendance status and contact information of a medical worker. Ohara discloses obtaining a medical worker attendance status (e.g. present in OR, ICU, etc.) and information that includes, name, email, contact number, etc. (Ohara: [Fig. 21], [0141], [0144], [0146]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 7, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, wherein the program causes the information processing apparatus to set a contact priority for each of the at least one medical worker Nakatsugawa discloses a delivery destination decision unit decides on delivery destination relevant to medical condition abnormality and based on urgency as such the unit determines the delivery doctor/medical worker [contact priority] based on priority such as attending doctor then interpretation doctor (Nakatsugawa: [0063], [0067]-[0069]),
wherein the notified medical worker information includes information indicating the priority Nakatsugawa discloses a degree of importance unit determines the degree of importance of a detected medical condition (e.g. high) so it provides a priority to be checked by a medical professional such as attending doctor and providing an indication for a priority (Nakatsugawa: [Fig. 7, 10], [0053]-[0054], [0063], [0071], [0074]).

Regarding Claim 10, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, wherein the attendance status is information related to a working status or a location of the at least one medical worker extracted from a cooperating medical information system through a network in a facility where the at least one medical worker belongs Nakatsugawa discloses a system comprising a client terminal, server group incorporating an EMR, etc., and client terminals belongs to group(s) (e.g. department area) and connected to each other using a network such as local area network in a medical facility where an information of a medical staff is obtained through the area (e.g. department) client terminal where the medical staff belongs and where every medical staff assigned a mobile terminal that is comprising a GPS and ID tag of the staff member which is used to provide the location of each staff member (Nakatsugawa: [0035]-[0036], [0070]), but does not expressly discloses working status. Ohara discloses obtaining via a cloud server a medical worker contacts attendance status to include location (e.g. present in OR, ICU, etc.) and working status (e.g. busy/not busy) may be retrieved from the worker affiliated hospital [medical worker belongs] (Ohara: [Fig. 3, 21], [0038], [0141], [0144], [0146]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 12, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, wherein the contact information includes at least one of a telephone number of a personal mobile terminal, a mail address, a telephone number of an extension in a facility where the at least one medical worker is located Nakatsugawa does not expressly discloses contact information to include phone number, mail address, etc. Ohara discloses a medical worker contact information to include telephone number, phone extension, mail address (Ohara: [Fig. 21], [0146]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 13, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, wherein obtaining the medical worker information comprises extracting the contact information from a cooperating medical information system through a network in a facility where the at least one medical worker belongs Nakatsugawa discloses a system comprising a server group that includes EMR server and client terminals belongs to group(s) (e.g. department area) and connected to each other using a network such as local area network in a medical facility where an information of a medical staff is obtained through the area (e.g. department) client terminal where the medical staff belongs (Nakatsugawa: [Fig. 1, 2], [0036], [0042], [0069]). Ohara discloses obtaining via a cloud server a medical worker contacts information such as mail address, may be retrieved from the worker affiliated hospital [medical worker belongs] (Ohara: [Fig. 3, 21], [0038], [0141], [0146]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 14, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, wherein notifying the medical worker information comprises notifying contact information related to some of contacting methods in the contact information included in the medical worker information Nakatsugawa does not expressly discloses notifying contact information included in the medical worker information. Ohara discloses contacting methods that is/are included in medical worker contact information and based on the status of the worker such as the worker may have an email address, extension, and/or a main hospital/department phone number may be reported [notifying contact information] (Ohara: [0146], [0148]-[0149], [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakatsugawa to incorporate notifying contact information included in medical worker information related to contacting method, as taught by Ohara which may help contacting a medical staff easy (Ohara: [0006]).

Regarding Claim 15, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 14, wherein the program causes the information processing apparatus to determine which contacting method-related contact information is to be notified, according to urgency of the detected illness or injury Nakatsugawa discloses according to the degree of importance of the condition, a delivery unit provides a delivery method to a delivery destination such as a mobile terminal of the medical staff or bulletin board where the medical staff is located (Nakatsugawa: [0066], [0070]). Ohara discloses a medical worker contacts information such as mail address, may be retrieved (Ohara: [Fig. 3, 21], [0141], [0146], [0148]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 16, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, wherein notifying the medical worker information comprises notifying at least one of the at least one medical worker using at least one of a telephone line, a mail service system, and a broadcast system in a facility where the at least one medical worker belongs Nakatsugawa discloses an alert is delivered to medical staff member using the staff member mobile phone [telephone line] or to a bulletin board screen [broadcast system] at the location where the staff is located (Nakatsugawa: [0070]).

Regarding Claim 17, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, wherein the program causes the information processing apparatus to obtain the medical image taken from the patient from a medical imaging apparatus Nakatsugawa discloses a medical image obtained by examination apparatus obtained by CT, MRI, X-Ray, etc. (Nakatsugawa: [0037], [0061], [0073]).

Regarding Claim 18, Nakatsugawa teaches a medical imaging apparatus, comprising:
an imaging unit which takes a medical image of a patient; Nakatsugawa discloses an examination apparatus includes apparatus for acquiring medical images such as CT, MRI, X-Ray, ultrasound, etc. (Nakatsugawa: [0037], [0061])
the information processing apparatus according to claim 1 which carries out notification based on the medical image taken by the imaging unit the limitation recites the information processing apparatus according to claim 1 which substantially recites similar limitations to claim 1, as such, is rejected for similar reasons as given above.

Regarding Claim 19, Nakatsugawa teaches a computer-implemented information processing method, comprising the steps of:
obtaining a medical image taken from a patient Nakatsugawa discloses a medical image obtained by examination apparatus obtained by CT, MRI, X-Ray, etc. (Nakatsugawa: [0037], [0061], [0073]).
detecting a specific illness or injury from the medical image Nakatsugawa discloses a unit that analyzes a patient image and specifies a medical condition [detect a specific illness or injury] and determines the degree of importance of a medical condition (Nakatsugawa: [0013]-[0014], [0037], [0053], [0073])
notifying the medical worker information along with a detection result of the illness or injury Nakatsugawa discloses based on the degree of importance of a medical condition, a delivery destination is decided and an alert is to check the abnormality and the analysis results of the image (Nakatsugawa: [0015]-[0016], [0053], [0063], [0066]).
Nakatsugawa discloses obtaining medical worker information related to the detected illness such as a requesting doctor or interpretation doctor regarding a detected abnormality [0063], however Nakatsugawa does not expressly discloses contact information and attending status.
Ohara teaches 
obtaining medical worker information including contact information and an attendance status for at least one medical worker related to the detected illness or injury Ohara discloses obtaining a medical worker attendance status to include working status, location (e.g. present in OR, ICU, etc.), and contact information (e.g. name, email, contact number, extension, etc.) (Ohara: [Fig. 19, 21], [0141], [0144], [0146], [0148]).
Nakatsugawa discloses detecting an abnormality from a patient image and notifying a concerned medical staff however does not expressly discloses the information needed such as contact and attendance of the concerned medical staff. Ohara discloses obtaining and updating medical staff information such as location attendance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakatsugawa to incorporate obtaining contact and attendance information of a medical worker, as taught by Ohara which may help contacting a medical staff easy (Ohara: [0006]).
 
Regarding Claim 20, Nakatsugawa teaches a non-transitory computer-readable medium storing a program, which, when executed by a computer (Nakatsugawa: [0047], [0089]), causes the computer to execute:
the claim recites substantially similar limitations to claim 19, as such, is rejected for similar reasons as given above.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa et al. (US 2020/0075144 A1– “Nakatsugawa”) in view of Ohara (US 2020/0304582 A1) in view of Rao (US 2015/0248648 A1)
Regarding Claim 5, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 4, wherein obtaining the medical worker information comprises obtaining scores for all of the title, the attendance status, and the obtained contact information of the at least one medical worker, and setting the priority based on a weighted sum of the scores, Nakatsugawa and Ohara disclose medical worker information to include criteria such as title, attendance status, and contact information, however do not disclose providing a score for each criteria and setting priority based on weighted sum of scores and notify information based on priority value threshold. 
Rao discloses a candidate scoring system where an employer obtain a candidate [interpreted as a medical worker] credentials data for evaluating a suitability for a job where a score for each candidate is calculated based on credential(s) value(s) (measurement criteria) and assign a weight that may be used for each value to calculate the score and provide weight score for each credential type (measurement criteria) values which reflect preference of suitability for the job [interpreted as setting priority based on a weighted sum of the scores] (Rao: [0076], [0092], [0107]–[0108], [0115], [0119], [0134], [0152], [0174], [0189])  
wherein notifying the medical worker information comprises notifying the medical worker information about a medical worker with a value of the priority equal to or greater than a threshold Rao discloses ranking and present the ranked list of the candidate(s) scores [interpreted as notifying the medical worker information] where the ranked list provides candidate(s) ranking value based on their scores and suitability based on scores in a range or above a preference threshold [interpreted as the score for a candidate represents a higher ranking versus other candidates which is presenting value of the priority] (Rao: [Fig. 13], [0096], [0122], [0128], [0215]-[0216]).
The combination of Nakatsugawa and Ohara disclose a medical worker information to include criteria such as title, attendance status, and contact information, however do not disclose a scoring system for identifying a priority or preference for notifying the worker with information such as an urgent condition. Rao discloses a scoring system for identifying a preferred candidate most suitable to perform a selected job based on credential(s) value scores providing measurement criteria (e.g. education, language, etc.) and assigning a weight for every score that provides a ranking [priority] based on weighted sum of scores and present the candidates based on their ranking [priority value] where meeting or exceeding scoring threshold influence ranking level [priority value]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakatsugawa and Ohara to apply the scoring system using the measurement criteria (title, attendance, contact) for scoring candidate most suitable for a task, as taught by Rao since the claimed invention is disclosing a scoring system for a worker(s) and provide a notification and prioritize the workers to notify based on a measurement criteria (title, attendance, contact) score(s) and assigned weight(s) which would have performed the same function in combination as each did separately. The scoring and ranking system is disclosed using weight(s) assigned to credential value score(s) to identify which candidate ranks higher and most suitable to perform a task, as taught by Rao which would perform that same function as disclosed in the claim, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 6, the combination of Nakatsugawa, Ohara, and Rao teach the information processing apparatus according to claim 5, wherein the threshold is determined according to urgency of the detected illness or injury Nakatsugawa discloses an urgency levels such as level 1 indicating a highest level and level 2 whereas based on extracted urgency indicted in the report [threshold], level 1 is met indicating a highest urgent level (Naka: [0053]-[0054], [0059]-[0060]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa et al. (US 2020/0075144 A1– “Nakatsugawa”) in view of Ohara (US 2020/0304582 A1) in view of IIDA et al. (Google machine translation JP2002329190A- “IIDA”) 
Regarding Claim 8, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, 
Nakatsugawa discloses an interpretation report stored in a report database [interpreted as interpretation history] where the report includes information identifying medical staff member such as interpretation doctor in charge name, ID, etc. (Nakatsugawa: [0045]-[0046], [0056], [0064]) but does not expressly disclose an interpretation history related to the image-taken patient by the at least one medical worker and notifying the presence or absence of a history.
IIDA teaches 
wherein obtaining the medical worker information comprises obtaining information about whether there is an interpretation history related to the image-taken patient by the at least one medical worker from a cooperating medical information system through a network in a facility where the at least one medical worker belongs, IIDA discloses a doctor assignment means holding doctor’s information, doctor database, and reading history [interpretation history] identifying a patient in a past image reading [related to the image-taken patient] and reading doctor [medial worker] who performed the past reading from the doctor information stored (IIDA: [Claim 1-3, 16], [0006], [0009], [0042])
notifying the medical worker information comprises presenting information indicating presence/absence of the interpretation history along with the medical worker information IIDA discloses presenting/displaying and allocating a reading physician [notifying a medical worker] using attribute data and reading history information that includes a past patient reading held in advance [interpretation history] and doctor information [along with the medical worker information] who interpreted the patient images and if there is no doctor previously read medical images of the patient [presence/absence of interpretation the history] (IIDA: [Claim 1-3, 16-17], [0006], [0009], [0042]).
The combination of Nakatsugawa and Ohara disclose a medical worker information to include criteria such as title, attendance status, and contact information, in addition discloses interpretation by a doctor that is stored in a data base for a patient, however do not disclose a medial worker information includes prior interpretation for the image-taken patient and selecting the same doctor for interpretation. IIDA discloses a doctor database comprising contacts and interpretation assignment and identifying history of patient past interpretation such as using the doctor database to determine if any medical worker has previously read the medical images of the patient that indicates a presence or absence of interpretation history. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakatsugawa and Ohara to allocate and send medical images, as taught by IIDA which helps keeping interpretation consistently constant that improves interpretation quality (IIDA: [0042]).

Regarding Claim 9, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 1, Nakatsugawa discloses an interpretation report stored in a report database where the report includes information identifying medical staff member such as interpretation doctor in charge name, ID, etc. (Nakatsugawa: [0045]-[0046], [0056], [0064]), but does not expressly disclose an interpretation history related to the image-taken patient by the at least one medical worker and providing priority to doctor with history interpretation of the patient.
IIDA teaches 
wherein obtaining the medical worker information comprises obtaining information about whether there is an interpretation history related to the image-taken patient by the at least one medical worker from a cooperating medical information system through a network in a facility where the at least one medical worker belongs IIDA discloses a doctor assignment means holding doctor’s information and reading history [interpretation history] identifying a patient in a past image reading [related to the image-taken patient] and reading doctor [medial worker] who performed the past reading from the doctor information stored (IIDA: [Claim 1-3, 16], [0006], [0009], [0042]
setting a higher priority for a medical worker having the interpretation history than a medical worker without the interpretation history IIDA discloses interpretation system identifying doctor who has previously interpreted a medical image of the same patient [a medical worker having the interpretation history] and preferentially [setting a higher priority] assigned based on history information (IIDA: [Claim1-3], [0006], [0019], [0042])
The combination of Nakatsugawa and Ohara disclose a medical worker information to include criteria such as title, attendance status, and contact information, in addition discloses interpretation by a doctor that is stored in a data base for a patient, however do not disclose a medial worker information includes prior interpretation for the image-taken patient and selecting the same doctor for interpretation. IIDA discloses a doctor database comprising contacts and interpretation assignment where in the case of a patient past interpretation was identified, the interpretation system prioritizes the interpretation to the same doctor performed the past interpretation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakatsugawa and Ohara to apply priority of interpretation to same doctor based on identified interpretation history, as taught by IIDA which helps keeping interpretation consistently constant that improves interpretation quality (IIDA: [0042]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa et al. (US 2020/0075144 A1– “Nakatsugawa”) in view of Ohara (US 2020/0304582 A1) in view of MASADA et al. (Google machine translation- JP5828546B2 – “Masada”)
Regarding Claim 11, the combination of Nakatsugawa and Ohara teach the information processing apparatus according to claim 10, wherein obtaining the medical worker information comprises extracting the working status based on request information obtained from an ordering system included in the medical information system Nakatsugawa and Ohara discloses a medical worker working status (e.g. busy/not busy, contactable/not contactable) according to claim 10, but do not expressly disclose based on request information obtained from an ordering system.
Masada discloses a middleware or information connection control system comprising an ordering system that manages information processed by the different departments and EMR information system for obtains information related to patient orders and status information in addition to information of the doctor in charge [working status] (Masada: [p. 2-3]).
Nakatsugawa discloses a medical examination support system comprising an EMR server, group server, reporting server, and monitoring requests by a doctor for an examination, while Ohara discloses an information processing system identifying a working status of a medical worker, however the combination of Nakatsugawa and Ohara do not expressly disclose utilizing the disclosed system(s) to include and ordering system included in medical information system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakatsugawa and Ohara to incorporate the information connection control system using ordering system to obtain information about worker such as status, as taught by Masada which helps improving work efficiency of medical staff, patient convenience and safety (Masada: [p. 1]).


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2006/0106641	Portable Task Management System for Healthcare and Other Uses
US 2020/0160516	Priority Judgement Device, Method, and Program
US 2021/0027872	Medical Document Creation Support Apparatus, Medical Document Creation Support Method, and Medical Document Creation Support Program
The references are relevant since it discloses process for identifying a medical condition or abnormality and notifying the appropriate medical personal according to the condition and personal priority.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1US20170288797: [0039], [0042]; US20170207985: [0095]; US20130225945: [0048], [0088], [0227], [0239]; US20120278359: [0032]